Citation Nr: 1750379	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-09 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to January 30, 2017, and in excess of 50 thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1969 and from October 1970 to October 1987.  He is in receipt of the Purple Heart medal, among many other service decorations and awards.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, December 2011, and March 2017 Rating Decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2015, the Board remanded the claims for further development, to include affording the Veteran a new VA examination for his PTSD and readjudication of his TDIU claim. 

In a March 2017 rating decision, the RO increased to 50 percent the Veteran's rating for PTSD, effective January 30, 2017.  However, the PTSD claim remains in appellate status since these ratings do not constitute a full grant of the benefit sought by the Veteran.  AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, has been raised by the record in a September 3, 2013 correspondence from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, for the rating period on appeal prior to July 20, 2012, his PTSD disability has more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

2.  The competent medical and lay evidence on record show that from July 20, 2012, to January 30, 2017, his PTSD disability resulted in occupational and social impairment with reduced reliability and productivity. 

3.  The competent medical and lay evidence on record show that from January 30, 2017, forward, the Veteran's PTSD disability continued to nearly approximate occupational and social impairment with reduced reliability and productivity. 

4.  Resolving all doubt in the Veteran's favor, the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment.


CONCLUSIONS OF LAW

1. For the rating period prior to July 20, 2012, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

 2. For the rating period from July 20, 2012 to January 30, 2017, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

 3. For the rating period beginning January 30, 2017, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria to establish entitlement to TDIU are approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist 

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings- Applicable Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As applicable here, where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period prior to January 30, 2017.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2017).  Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies only to appeals certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014). 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2017).

PTSD - Analysis 

Prior to July 20, 2012

The Veteran asserts that prior to January 30, 2017, his PTSD disability symptoms were worse than the assigned 30 percent rating.  

Upon review of the evidence on file the Board finds that prior to July 20, 2012, the Veteran's PTSD disability has more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

Mental health progress notes from Pensacola VAMC dated September 2010 noted psychiatric medication review, a continued diagnosis of PTSD, and an assigned GAF score of 43, which reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Additional progress notes dated November 2010 show a GAF score of 44. 

In December 2010, the Veteran underwent a VA mental disorders examination, during which the examiner continued a diagnosis of chronic PTSD, as well as noted cognitive disorder, NOS, and assigned a GAF score of 60.  It was noted that the Veteran retired in 2009, because his poor memory and his inability to keep track of things.  The Veteran indicated that he was not "really a people person" and added that when he was "30 or 35" he used to be a people person, but "not as much anymore" indicating that he could not "get out there much anymore."  The examiner noted that the Veteran was fully oriented, well-groomed, friendly, and cooperative.  His mood was mildly depressed with a somewhat restricted effect.  In addition, the examiner added that the extent of the Veteran's memory loss was as a result of his PTSD or his cognitive disorder was unclear and could not be objectively determined.  

Upon review of the examination, the Board finds that it was not comprehensive and did not weigh in the Veteran's own reports of the severity of his symptoms.  In fact, only a month later, in January 2011, the Veteran arrived at the Pensacola VAMC and requested to be seen prior to his upcoming appointment because he had extreme anxiety.  It was noted that he could not handle stress well and felt depressed.  The mental health professional continued a diagnosis of PTSD and assigned a GAF score of 43.  

In February 2011, the Veteran was hospitalized for thirteen days in the Pavilion Mental Hospital for severe anxiety and suicidal ideation.  He reported trouble sleeping, decreased mood, energy, and concentration, all which became worse in the six months prior to his hospitalization.  It was noted that he experienced "bouts of stress anxiety so severe" that he was "about to come apart."  The Veteran had mid-cycle awakening where he was so anxious that he could barely breathe.  It was further noted that he lost ten pounds in the prior four weeks alone, had no energy, severe anhedonia and rumination, and began to isolate and withdrew from his wife and sixteen-years-old son.  While the Veteran denied psychosis, he noted "once I think I was close" describing waking up fuzzy and thought that he was seeing and hearing things, which caused him to panic. 

During the course of his hospitalization, the Veteran continued to complain of anxiety and depression, his affect was congruent but "left the examiner with a feeling of depression."  His psychomotor activity was slow and he made poor eye contact.  The examiner noted major depression, single episode, severe, without psychosis and assigned a GAF score of 35.  Upon discharge, the Veteran was assigned a GAF score of 70.  Nevertheless, later that month during his medication review session at the Pensacola VAMC, he was again assigned a GAF score of 40. 

 Additional mental health progress notes date March 2011 indicate that the Veteran and his spouse noted the medications did not work for him and that he was still experiencing anxiety, severe depression, insomnia, and had suicidal ideas.  The Veteran's major concern was his short term memory.  The mental health professional assigned a GAF score of 55.  In May 2011, the Veteran showed slight improvement and was assigned a GAF score of 65 and in June 2011, he was assigned GAF scores of 55.  

However, despite the slight improvement, the Veteran underwent a VA PTSD examination in July 2011, which noted worsening of his PTSD disability.  The examiner noted recurrent and distressing recollections and dreams of his military stressor, which led to him reliving the experience and having illusions, hallucinations, and dissociative flashback episodes.  The examiner further indicated that the Veteran had intense psychological distress at exposure to internal and external cues and that he made efforts to avoid thoughts, feelings, or conversations related to his military experience.  The Veteran was also noted to avoid activities, places, or people that arouse recollections from his military service in Vietnam.  The examiner noted that there was "markedly diminished interest or participation in significant activities" as well as "feeling of detachment or estrangement from others."  The Veteran had restricted range of affect described as "inability to have loving feelings" and a sense of foreshortened future.  The Veteran was also noted to experience difficulty falling or staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The examiner further indicated that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Lastly, the examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, memory loss such as forgetting names, directions, and recent events, flattened affect, circumstantial and stereotyped speech, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, and difficulty in adapting to stressful circumstances, including work or a work like setting.  Despite the above-noted symptoms, the examiner assigned the Veteran a GAF score of 71.  However, the Board does not find this GAF score to be reflective of the severity of Veteran's PTSD disability at the time of the examination.  Notably, the Veteran was noted to have flattened affect, obsessional rituals which interfere with routine activities, inability to establish and maintain effective relationships, and other symptoms which more nearly approximate occupational and social impairment, with deficiencies in most areas. 

In an August 2011 statement, the Veteran's spouse indicated that he became more anxious, depressed, and irritable.  She indicated that prior to the worsening of his condition they had sexual intercourse two to four times a week, but ever since his hospitalization six month earlier they had had sexual intercourse one time. 

On review of all evidence, both lay and medical, the Board finds that the weight of the evidence during prior to July 20, 2012 more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, which warrants a disability rating of 70 percent.  

Nevertheless, a higher rating of 100 is not warranted despite the one hospitalization incident where the Veteran was noted to have suicidal ideations, since no other severe symptoms were present, such as persistent hallucinations, persistent danger of hurting self or others, or severe memory loss for names of close relatives, own occupation, or own name.  

For these reasons, the Board finds that the Veteran's PTSD disability warrants a 70 percent rating, but no higher, for the rating period prior to July 20, 2012. 

From July 20, 2012 to January 30, 2017 

Next, the Board finds that, beginning July 20, 2012, the Veteran's PTSD symptoms more nearly approximate a 50 percent evaluation.  Because this staged rating does not result in a reduction or discontinuance of compensation payments currently being made, this does not constitute a reduction in compensation, and the process specified in 38 C.F.R. § 3.105(e) (2017) was not required.  See O'Connell v. Nicolson, 21 Vet. App. 89, 93 (2007); Hamer v. Shinseki, 24 Vet. App. 58, 61-62 (2010).  The 50 percent rating assigned represents a staged rating and nothing more.

The evidence shows that, beginning July 20, 2012, the Veteran's symptoms were improving.  During a July 20, 2012 psychiatric evaluation at the Pensacola VAMC, it was noted that the Veteran's depression was in remission with the medications he was on, although it was indicated that they were causing the Veteran to "want to sleep all day."  The mental health professional noted depression symptoms, to include hopelessness, insomnia, excessive feeling of guilt/shame, low energy level, decreased concentration, anhedonia, demonstrated psychomotor retardation, and significant appetite change.  As to the Veteran's PTSD symptoms, it was noted that he re-experienced his stressor, had some avoidance symptoms, and more than one month of impaired function.  The Veteran denied any suicidal or homicidal thoughts.  Upon mental examination, his general appearance was neat/appropriate, his mood was "okay," and his affect "euthymic."  His memory was poor but his attention and concentration were "fair."  The mental health professional assigned the Veteran a GAF score of 55, which reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

During a September 2012 mental health appointment, the Veteran reported that he was "doing fairly well" and was concerned about his medication.  He indicated that he no longer had any nightmares, but found that sometimes around 3 AM he would have a "depressing dream."  The mental health professional noted that the Veteran had stable calm affect and goal directed speech.  The Veteran's diagnoses continued to be PTSD, chronic, depression, and insomnia with an assigned GAF score of 60. 

On his April 2013 VA Form 9, the Veteran indicated that he continued to have poor memory and had a hard time doing things he was once able to do.  He further mentioned that he had a hard time expressing himself and the severity of his symptoms during his VA appointments.  His spouse added that he had lack of energy and that they had sexual intercourse once in the prior two years.  She noted that his short term memory was a problem and that she needed to write him directions even to places he used to go to regularly.  The Veteran's spouse reiterated these statements in an additional February 2016 statement. 

On review of all evidence, both lay and medical, the Board finds that the weight of the evidence more nearly approximate occupational and social impairment with reduced reliability and productivity.  The medical records show that the Veteran's symptoms improved during this period on appeal.  His symptoms of memory loss, anxiety, depression, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are properly contemplated under the 50 percent disability criteria.  

A higher rating of 70 is not warranted since during this period on appeal there was no indication of suicidal ideation, obsessional rituals which interfere with routine activities, neglect of personal appearance and hygiene, or any other more severe symptoms.  Notably, the Veteran noted that he was "doing fairly well" and his GAF scores showed constant improvement. 

For these reasons, the Board finds that the Veteran's PTSD disability warrants a 50 percent rating, but no higher, for the rating period from July 20, 2012. 

From January 30, 2017

As noted above, the RO increased the Veteran's PTSD disability rating to 50 percent effective January 30, 2017.  The increase was based on the Veteran's January 2017 VA examination, in which the examiner confirmed diagnoses of PTSD and unspecified depressive disorder.  The examiner indicated that it was not possible to differentiate what potion of each symptom was attributable to each diagnosis due to overlap in symptoms with one condition affecting the other.  The examiner opined that the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The examiner noted that the Veteran's spouse reported with regards to his symptoms/problems that it was "mainly his memory, and his energy is low.  He doesn't seem to have much emotion."  It was further noted that the Veteran was married to his wife of 39 years and described their marital relationship as "excellent."  It was noted that he maintained a good relationship with three of his children, but was not in contact with his oldest child.  The Veteran reported that he enjoyed working out a couple times a week, spending time with his family, and be a member of the Big Brothers where he served as a mentor.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbance of motivation and mood.

The Veteran was casually dressed with good grooming and hygiene, interacted in a calm/pleasant manner, with restricted mood/affect.  The examiner noted that the Veteran was not unusually anxious and his speech was normal and easily understood.  There were no signs of psychosis or unusual behavior.  The Veteran reported chronic sleep impairment with occasional dreams about his time in Vietnam. 

The examiner further noted that "on face valid, self-report measure, [the Veteran] endorsed mild symptoms of depression and mild to moderate [symptoms of] PTSD." 

On review of all evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's PTSD disability picture more closely approximates the criteria for the next higher 70 percent for the portion of the appeal period from January 30, 2017, forward.  Throughout this period on appeal, his PTSD has been primarily manifested by chronic sleep impairment, flattened affect, lack of energy, memory loss, depressed mood, and anxiety.  This overall disability picture is commensurate with the 50 percent schedular rating criteria.

The evidence does not show or approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The medical evidence does not show any evidence of a suicidal ideation, obsessional rituals which interfere with routine activities, illogical speech, neglect of personal hygiene, or any other symptoms that are more severe and not already by the assigned 50 percent disability rating.  In fact, as noted, the January 2017 VA examination reports indicate only mild to moderate symptoms and the examiner opined that the Veteran's symptoms only lead to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

As such, the Board does not find evidence that the rating assigned for the Veteran's PTSD should be increased for the rating period from January 30, 2017, forward.  The evidence of record supports the conclusion that the Veteran is not entitled to a rating in excess of 50 percent.  For these reasons, the Board finds that a preponderance of the evidence is against an increased rating appeal for PTSD for this period on appeal.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



TDIU - Applicable Laws and Regulations 

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, the Veteran is currently service connected for coronary artery disease (CAD) post-stent, evaluated as 60 percent disabling; PTSD evaluated as 70 percent disabling until July 20, 2012 and 50 percent disabling thereafter, residuals of benign prostatic hypertrophy (BPH) evaluated as 20 percent disabling, and arthritis of the lumbar spine, residuals of left inguinal hernia repair, right inguinal hernia, and bilateral hearing loss with non-compensable evaluation.  His combined schedular disability rating has been 80 percent since August 18, 2010. 

TDIU - Analysis 

In June 2011, the Veteran submitted an application for TDIU along with a statement in support of claim, in which the Veteran explained that while his retirement at age 62 was "regular," he left his employment because of his service-connected disabilities.  He noted that he just "simply hung on" until he had enough time.  He further explained that he was taking a lot of psychiatric medications, which did not always help for his PTSD symptoms and at his job as a security guard he was carrying a weapon and felt unsafe to continue working.  He additionally noted that after he had the stents put in for his service-connected CAD disability, he found it much harder to stand on his feet, but just tried to "stick it out" until he had enough time to get his retirement.  The Veteran also indicated that from an economic standpoint, it would have been more beneficial for him to continue working, especially since he still had a 17-year-old son at home. 

In July 2011, the Veteran underwent a VA general medical examination.  The examiner opined that based on only service-connected CAD and BPH, and without regard for other factors like age, availability of work, voluntary withdrawal from the labor market, and other comorbid conditions, there was no impediment that would have hindered the Veteran from engaging in sedentary or light duty work.  

In an August 2011 statement, the Veteran's spouse noted that until his heart stent placement in 2009, he was very active and would go to the gym several times a week for long workouts that helped with his anxiety and depression, but since then was no longer able to be as active and only gets a 30 minutes workout.  She further noted that he used to be able to do yard work and enjoyed it, but started to rely on his son and nephew to do it for him.  She mentioned that they rarely have sexual intercourse.  She indicated that the Veteran retired immediately after his heart stent was put in since he started getting very tired after standing for a long time.  She noted that he was also concerned about his ability to carry a weapon at work and due to his memory problems was no longer able to follow instructions.  Lastly, she stated that if the Veteran would have been able to work, it would have been very helpful to them especially since their son was about to go to college. 

The Veteran underwent a VA examination for his lumbar spine in September 2011, in which the examiner opined that his disability did not impact his ability to work.  The Veteran also underwent a VA audiological examination at the same time, where the examiner opined that his bilateral hearing loss had an impact on ordinary conditions of daily life, including his ability to work, because he had a hard time understanding conversations. 

In his April 2013 VA Form 9, the Veteran noted that he planned to work until the age of 65, but retired as soon as he became eligible, because of his poor memory which made it impossible for him to remember new information at work and his fear that they find out he was taking psychiatric medications while carrying a weapon.  He added that he had lack of energy to do things he once used to do. 

The Veteran's spouse added that he could not work and had to be reminded of almost anything, including directions (even to places he has been to regularly), doctor appointments (she stated she had to remind him the night before, the morning of, and sometimes more than that), and what to get when he goes shopping (even if it was only a few items). 

During his January 2017 VA PTSD examination, the Veteran reported that one of the main reasons he stopped working was that his job became more computerized and he found it difficult due to his memory as well as was concerned about it being a problem that he was prescribed psychotropic medications and had to carry a gun.  He further stated that standing on his feet for prolonged periods of time was also a primary problem.  


The Board finds that when considering the cumulative effect of the Veteran's service-connected disabilities on his occupational functioning in the context of whether he is or is not able to secure or follow a substantially gainful occupation as a result of service-connected disabilities it is more likely than not that he has not been able to secure a substantially gainful employment.  Despite the separate medical opinions noted above that indicate that the CAD and BPH disabilities alone did not prevent the Veteran from working, the Veteran and his spouse state otherwise and the Board finds their statements to be competent and credible, and ultimately of high probative value.  Moreover, the Board finds that in consideration of all service-connected disabilities, the Veteran's PTSD along with his CAD disability indeed affect his ability to work. 

Based on the evidence presented here, particularly in consideration of the Veteran's medical and work history, and his lay assertions with regards to his inability to work, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was unable to obtain or maintain substantially gainful employment.  Therefore, for the reasons and bases discussed, and giving the benefit-of-the-doubt to the Veteran, this claim must be granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

For the rating period prior to July 20, 2012, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary benefits.

For the rating period from July 20, 2012, to January 30, 2017, a 50 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary benefits.

For the rating period beginning January 30, 2017, a rating in excess of 50 percent for PTSD is denied. 

Entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


